Citation Nr: 9906707	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss with ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

The veteran submitted a claim of entitlement to service 
connection for hearing loss on March 1982.  Thereafter, the 
RO's August 1982 rating decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss with ear infections.  The basis for the denial was that 
no disability was shown.  The veteran did not file a notice 
of disagreement with the August 1982 rating decision.  In 
April 1996, the RO again denied the claim on the basis that 
new and material evidence had not been submitted to reopen 
following the prior final denial.  Once again, the substance 
of the denial was the lack of evidence of a current hearing 
loss.

RO rating decisions in April 1997 and December 1997 addressed 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss with ear infections.  
The April 1997 determination essentially found that the 
additional evidence added to the record did not show any 
nexus between post service disability and service.  The 
December 1997 determination found the additional evidence was 
merely cumulative to the evidence previously considered.  
Subsequent to the RO's December 1997 rating decision, the 
veteran submitted a February 1998 notice of disagreement 
(NOD) expressly indicating disagreement with the December 
1997 rating decision.  The veteran then provided sworn 
testimony at a May 1998 RO personal hearing, and a transcript 
is part of the record.  Thereafter, the RO issued a July 1998 
statement of the case (SOC).

For purposes of evaluating whether new and material evidence 
has been submitted, the Board of Veterans' Appeals (Board), 
in accordance with applicable law, views the April 1997 
rating decision as the last and final unappealed 
determination on any basis.  The Board will review the 
evidence of record prior to and after that date to determine 
whether new and material evidence has been presented.




FINDINGS OF FACT

1.  The evidence introduced into the record since the RO's 
April 1997 decision does not include competent medical 
evidence that is new, that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and that by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; the additional lay evidence does not bear 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  The underlying claim for service connection for bilateral 
hearing loss is not supported by competent medical evidence 
demonstrating a nexus between the current disability and any 
disease or injury during active service.


CONCLUSION OF LAW

1.  Evidence received since the August 1997 RO decision, 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral hearing loss, is not new and material.  38 U.S.C.A. 
§§ 5107(a), 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed determination by the RO is final, and, except 
under limited circumstances not applicable here, is not 
subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103.  A prior final determination may be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108, 7105(c) (West 1991); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) (failure to appeal an RO decisions 
within the one-year period renders the decision final).  The 
Board does not have jurisdiction to consider a claim that is 
previously adjudicated unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
"New" evidence is evidence that is not "merely cumulative" 
of other evidence on the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In Manio v. Derwinski, 1 Vet. App. 144, 145 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in claims involving a prior final denial, a 
two-step analysis must be performed when the veteran seeks to 
reopen a claim based on new evidence.  First, it must be 
determined whether the evidence is "new and material."  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Id; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).    

Thereafter, while this case was pending before the Board, 
concurrent Court opinions in Winters v. West, No. 97-2180 
(Feb. 17,1999) and Elkins v. West, No. 97-1534 (Feb. 17, 
1999), essentially held that a recent decision in the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
required the replacement of the two-step Manio test with a 
three-step test.  Thus, under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

Thus, the Winters Court noted that the Elkins decision made 
it necessary to make a determination as to the well 
groundedness of the newly reopened claim, because prior to 
Hodge, the requirements of a well grounded claim were lower 
than the requirements of new and material evidence under the 
test announced in 1991 by Colvin v. Derwinski, 1 Vet. App. 
171 (1991); Robinette, 8 Vet. App. at 76.  Since only a 
"plausible" claim could satisfy the reasonable-possibility-
of-a-change-in-outcome prong of Colvin, a conclusion that new 
and material evidence had been presented necessarily meant 
that the reopened claim was well grounded.  See also 
Wilkinson v. Brown, 8 Vet. App. 263 (1995); Crowe v. Brown, 7 
Vet. App. 238, 247 (1994).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  There is no duty to assist in the absence of a 
well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom.  Epps v. West, 118 
S.Ct. 2348 (1998).  If the claim is not well grounded, it 
necessarily follows that the section 5107(b) duty to assist 
never arises and the merits are not reachable.

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well grounded claim.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak  v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit  v. Brown, 
5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau  v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright  v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno  v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit  v. Brown, 
5 Vet. App. at 92-93; Lathan  v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Service connection for hearing loss may be granted on a 
presumptive basis if shown within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection for 
impaired hearing is also subject to the additional 
requirement of 38 C.F.R. § 3.385 (1998), which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).


BACKGROUND

A January 1972 VAMC medical report does not reveal hearing 
loss or ear abnormalities.

The veteran's November 1974 statement, which pertains to a 
separate claim, indicates that in November 1969, while 
serving in Vietnam, a bug caught in his right ear caused an 
infection and necessitated treatment during service.

Four RO letters to the veteran, dated September (two), 
October and December 1974, pertain to the types of evidence 
needed to support his claim.

The record contains numerous National Personnel Records 
Center (NPRC) and Service Department responses over periods 
of September through December 1971, July and August 1974, and 
September 1994, that verified the applicable period of active 
service, and further indicated that the veteran's service 
medical records (SMR) were not available, with the exception 
of limited SMR entries pertaining to unrelated treatment for 
a separate disorder.

The veteran formally submitted a VA Form 21-526, dated March 
1982, with a claim for service connection for a hearing loss.

Thereafter, the veteran's May 1982 statement reports that he 
was treated for ear infection at a field hospital.

The RO's May 1982 letter sent to the veteran specifically 
requested evidence, either medical or lay, which would show 
continuity of disabilities as claimed.  Further, it was 
stated that the evidence must show that the conditions 
existed within one year of the date of separation to the 
present or that conditions incurred during service existed 
from the date of discharge to the present.

The record contains the RO's third request, dated July 1982, 
sent to the Dallas VA Medical Center (VAMC), which pertains 
evidence of the veteran's reported treatment at that 
facility.  

Two August 1982 responses from a private physician and a 
private medical facility noted no records or treatment for an 
unrelated disorder.

The RO's August 1982 rating decision, which denied the 
veteran's claim, noted the lack of SMR, the veteran's lack of 
response regarding alternative evidence, and a May 1973 
periodic examination for the Army Reserve that showed normal 
bilateral hearing.

A VA medical report that may be from the Dallas VAMC, 
received in September 1982, reveals the veteran's complaint 
of earache that was present off and on since Vietnam twelve 
years prior.  No active distress was indicated during the 
examination.  Tympanic membranes were clear with increased 
cerumen right greater than left.  The examiner noted an 
impression of questionable external otitis.

Service Department extracts, received on September 1994, show 
the veteran's Vietnam service from March 1969 to February 
1970, his occupational specialty as a cook, service awards 
consisting of the Vietnam Service Medal and the Army 
Commendation Medal, and his involvement in the TET 69 
Counteroffensive and another campaign.

An August 1995 private medical report reveals the veteran's 
complaint of dizziness for four years.  He also reported 
tinnitus.  The left tympanic membrane was cloudy white and an 
assessment included tinnitus.

An August 1996 private medical report reveals the veteran's 
complaint ringing ears and dizziness.  No diagnosis was 
noted.

A June 1997 private medical summary report reveals the 
veteran's complaint of aching ears.  He also reported ringing 
in the ears.  An objective finding of bulging of the floor of 
the left ear canal was noted.  A diagnosis of 
temporomandibular joint capsulitis was noted.  The veteran 
was told to rest his jaw and provided with Motrin. 

The Dallas VAMC provided an August 1997 response reported 
having "nothing for 1994," relative to a July 1997 RO 
request for the veteran's records from October 1994 to 
present.

A February 1998 private medical report reveals the veteran's 
history of left ear popping and tinnitus, and an additional 
problem of neurofibromatosis.  Examination and resulting 
assessment included erosion of probable neurofibromatosis, 
erosion of left temporomandibular joint/external auditory 
canal and tinnitus.  Additional February 1998 entries from 
the same facility indicate no prior ear surgery or head 
trauma; the veteran denied a prior hearing loss.  

An additional February 1998 private medical report from the 
same county facility notes the veteran's recurrent ear 
infections and bilateral ear pain.  Here, it is noted that 
the veteran had prior left ear hearing loss, but hearing was 
normal at the time.  Upon examination right ear external 
auditory canal was clear, tympanic membrane was cloudy non-
erythematous; left ear was of questionable protuberance of 
anterior canal with cloudy tympanic membrane; "FB (? Thread, 
? insect legs) in past." Canal near tympanic membrane 
without pain on pulling pinnae.  The examiner's diagnoses 
included FB [presumably foreign body] in left ear; 
questionable congenital defect of left ear canal.

A March 1998 private medical report shows results of the 
veteran's examination for history of popping left ear, 
tinnitus and probable neurofibromatosis.

Two April 1998 private medical reports from the same location 
as above reference treatment for tinnitus and provides 
results from a tympanic membrane examination reports.  An 
additional April 1998 entry reveals left ear mild 
sensorineural hearing loss and right ear slight hearing loss 
in the low frequencies and mild to moderate sensorineural 
hearing loss at the high frequency level.  A raw scale 
audiology report indicates a right ear pure tone threshold 
average of 28 and 30 on the left ear, and a right ear speech 
discrimination score of 100 and 80 for the left..

During the veteran's May 1998 RO hearing he described the 
circumstances surrounding the incurrence of his "left" ear 
condition, reported hospitalization and resulting ear 
infection.  Transcript (T.) at 2-4.  The veteran testified 
that he received treatment at a VAMC six months after 
discharge where he received ear drops and pain medication.  
T. at 4.  He then started experiencing problems with both 
ears, although he wasn't sure why.  T. at 4.  The veteran 
reported not having hearing problems during service, except 
for ear pain after a bug crawled into his ear.  T. at 5.  He 
was initially diagnosed with hearing loss two months prior to 
the hearing, which he attributed to the bug that crawled in 
his ear, as he did not have any problems until that time 
since he did not experience trauma or injury to his right ear 
while in service.  T. at 5.  The veteran testified that he 
had no right ear infections while in service.  T. at 5-6.  


ANALYSIS

The Board notes that, until recently, case law of the Court 
of Veterans Appeals mandated that the third question to be 
resolved in the first step of the Manio analysis was whether, 
in light of all the evidence of record, there is a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin, 
supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the Hodge decision changed the controlling 
law and that the Colvin test has been replaced by less 
restrictive standard which places emphasis upon the language 
of 38 C.F.R. § 3.156(a).  That provision only requires that 
the newly submitted evidence "bear [] directly and 
substantially upon the specific matter under consideration... 
[and] be so significant that it must be considered in order 
to fairly decide the merits of the claim."  Winters v. West, 
No. 97-2180, supra. 

The Winters Court also discussed the principle that the law 
does not require a useless act.  See for example Goodwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) and Yabut v. Brown, 6 
Vet. App. 79, 84-85 (1993).  See also Soyini v. Derwinski, 1 
Vet. App. 540 (1991), where the Court held that a remand is 
not required in those situations where doing so would result 
in the imposition of unnecessary burdens on the Board without 
the possibility of any benefits flowing to the appellant.  As 
discussed below, the relevance of this principle in the 
veteran's underlying claim is apparent, relative to the 
applicability of the Caluza v. Brown, supra, three prong test 
as to establishing a well grounded claim.   

In Caluza, the Court held that for a claim to be well 
grounded, there must generally be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of a disease or injury in service; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability.  7 Vet. App. 
498, 506 91995), aff'd, 78 F.3d (Fed. Cir. 1996).

Prior to the RO's August 1982 rating decision, the evidence 
consisted of the veteran's asserted occurrence of in-service 
injury, an Army Reserve examination of May 1973 disclosing 
normal audiometric findings, private medical treatment 
reports, one of which pertains to an unrelated disorder, and 
the RO's attempts to develop the record.  Evidence submitted 
since August 1982 includes his lay testimony and written 
statements, extensive amounts of medical records, VAMC 
records of outpatient treatment and Service Department 
records pertaining to the veteran's time in service.

The medical evidence submitted between the August 1982 rating 
decision and April 1996 rating decision, the veteran's 
September 1982 report of ear pain since service, an August 
1995 assessment of tinnitus, but no showing of a hearing 
loss.  In sum, the medical evidence up to this point did not 
show a hearing loss, nor did it include a competent medical 
opinion providing a nexus between the veteran's continued 
assertions of an in-service injury and his claimed disability 
of bilateral hearing loss.  

The RO's April 1997 rating decision concluded that new and 
material evidence had not been presented because the evidence 
did "not raise a reasonable possibility of changing the 
outcome of the claim on the merits."  In supporting this 
conclusion, the RO pointed out, in substance, that the record 
still lacked evidence of a hearing loss and competent medical 
opinion linking a hearing loss to service.  The medical 
evidence received thereafter, up to the RO's December 1997 
rating decision, again revealed some treatment for ear pain, 
numerous medical reports of treatment for unrelated 
disorders, and no current diagnosis of bilateral hearing 
loss.  The RO's December 1997 rating decision cited the 
standard for new and material evidence provided in Colvin, 
but found that the additional evidence was cumulative.

Thereafter, pertinent medical evidence included private 
medical reports of treatment in February, March and April 
1998 that reveal the veteran's complaints of continued ear 
pain.  A diagnosis of bilateral sensorineural hearing loss 
was first noted in April 1998.  During the veteran's May 1998 
personal hearing, he attributed his bilateral hearing loss to 
a bug that crawled in his left ear during active service.  He 
further stated that he experienced no hearing loss or right 
ear infections while in service.

The medical evidence of record demonstrates that  the veteran 
has a current bilateral sensorineural hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Thus, the Board concedes 
that the claimant has met his obligation as to the first 
requirement for a well grounded claim. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this regard, the Board's is 
cognizant of previous Court determinations that the audiogram 
test results must be provided in numerical rather than 
graphic form, i.e., they must be interpreted to be consistent 
with the application of the standards of  38 C.F.R. § 3.385.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result a bug crawling into his left ear 
during service.  His lay evidentiary assertions may be 
adequate to satisfy the requirement that an injury, at least 
with regard to one ear, was incurred during service because 
the circumstances of the alleged injury or injuries were 
events perceptible to lay parties.  However, the Board notes 
that while the claimant is competent to describe events or 
manifestations perceptible to a lay party, he is not 
competent to link manifestations to an underlying disability 
that is not itself perceptible to a lay party.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  In this case, the 
claimant clearly is not competent to establish audiometric 
thresholds meeting the criteria of 38 C.F.R. § 3.385 with lay 
evidence.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 
at 144. 

Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim because he had not provided 
evidence of a nexus between current hearing loss disability 
and disease or injury incurred or aggravated in service.  No 
party with medical expertise has causally linked current 
disability with service many decades ago.  As a lay party, 
the claimant is not competent to provide the nexus element of 
a well grounded claim.  Espiritu, supra.  

The Board has also considered whether the claimant could have 
met his obligation to present the nexus element of a well 
grounded claim with lay evidence of chronicity or a 
continuity of symptoms.  38 C.F.R. § 3.303(b); Savage, supra.  
Here, the veteran's service medical records are largely 
unavailable.  The record does contain, however, an 
audiometric study in May 1973 that showed normal hearing for 
VA purposes.  Clearly, this finding would rule out the 
inception of a chronic hearing loss disability in service.  
Moreover, as noted above, the veteran clearly is not 
competent to provide evidence as to the level of decibel 
thresholds required to establish the existence of a hearing 
loss disability.  Thus, he can not satisfy the nexus element 
of a well grounded claim by the application of 38 C.F.R. 
§ 3.303(b).  Furthermore, the Board would note the veteran's 
sworn testimony that he did not experience hearing loss 
during service, and that sensorineural bilateral hearing loss 
disability was not manifest until many years following 
service discharge. 

The only evidence new or old that casually links the 
veteran's current disability to service consists of his 
evidentiary assertions, including his May 1998 testimony at 
his personal hearing.  Thus, presuming the truthfulness of 
this evidence in support of his claim, see Robinette, supra; 
Justus v. Principi, 3 Vet. App. 510 (1992), even if the Board 
were to assume that the newly presented evidence was both new 
and material under 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) and were to assume further that the claim was 
reopened, it is clear that the reopened claim would still not 
be well grounded as a matter of law because of the clear 
absence from the total record of a required Caluza element.  

Further, in this case, the RO's July 1998 Statement of the 
Case (SOC), provided the appellant with the provisions of 
38 C.F.R. § 3.156(a) and quoted the Colvin standard.  In the 
Reasons and Bases section of the SOC, the RO ultimately 
concluded that the additional evidence of record was merely 
cumulative.  Thus, the Board concludes that the RO provided 
the claimant with the correct legal standard for new and 
material evidence and ruled in accordance with that standard.  
To the extent the RO also provided the claimant in the 
alternative with the now invalidated Colvin standard for 
"new and material evidence," such error was harmless as he 
clearly had notice of both the correct standard and he was 
apprised of a RO determination under the correct standard.  
More importantly, the RO's use of Colvin was not prejudicial 
to the appellant's claim because it is clear that the claim 
would, again, not be well grounded.  See, Edenfield v. Brown, 
8 Vet. App. 384, 389, 391 (1995).  Thus, it was not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).   









ORDER

The appellant's application to reopen an underlying claim of 
service connection for bilateral hearing loss with ear 
infections based on new and material evidence submitted is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 16 -


- 1 -


